ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant for the first time herein raises the point that there was a failure in the trial hereof to prove the value of the car alleged to have been stolen. It is shown that the stolen car was a 1937 Plymouth, evidenced to be in good running order, and that appellant and his companion drove the same for quite a distance from town to town until they turned it over and wrecked it. The owner of the car, when asked the value of same, said: “I presume the value of that car on that date was about $650 or $700.” It is contended that sufficient proof is not present to show the value of the stolen car to be $50.00 or more. The word “presume” has many different meanings. It is flexible and often partakes of the context in which it appears. The presumption of innocence that surrounds "every accused person means an assumption which prevails as the judgment of the law until the contrary is proven. The word as found herein, in the proof and its context, merely means that it was the judgment of the witness that this car was worth about $650 or $700. There is no objection to such proof, and taken in conjunction with the other circumstances present, we think the testimony shows that it was the opinion of the witness, when he testified, that the car was worth more than the necessary $50.00, and same was sufficient.
The motion will be overruled.